Attachment to Advisory Action
The Applicant has proposed amendments to amend claim to remove the limitations of the recited number average molecular weight (Mn), cancel claim 4 and import the limitations of said canceled claim 4 into claim 1, and to add new claim 19.  The proposed amendments have been considered, but they are not entered for the reason(s) set forth below.

The proposed amendments are not entered given that they have altered the scope of the claimed invention, and thus require further considerations and/or an updated search for relevant art.  Specifically, at least claim 1 has been amended to remove the limitations of the recited Mn while simultaneously adding the limitations recited if claim 4.  Thus, even though claim 4 was designated as containing allowable material as set forth in paragraph 11 of the action mailed 4/13/2022, canceling the Mn limitations has changed the scope of the claim as set forth in claims 1 and 4 of the previous claim listings.
NOTE:  The Examiner notes the following concerning the discussion held with the Applicant’s representative (see attached Interview Summary) as regards how to proceed in response to this action:
First, if the Applicant chooses to submit a second After-Final response to the current Advisory Action towards amending claim 1 to ONLY import the glass transition temperature (Tg) limitations of claim 4 without deleting the Mn limitations, the Examiner would either allow the case, or withdraw finality and issue a new round of rejection(s), both options of which would be the subject of an updated search for relevant art.
Two, if the Applicant wishes to maintain the claims as set forth in the proposed amendments, the Applicant would be required to file a Request for Continued Examination (RCE).  The Examiner would either allow the case or issue a new ground(s) of rejection, both options of which would be the subject of an updated search for relevant art.

The Examiner notes that, if the proposed amendments were entered, the rejection of claim 16 under 35 U.S.C. 112(b) as set forth in paragraph 6 of the action mailed 4/13/2022, would be withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/30/2022